      Case 1:20-cr-00631-AKH Document 80 Filed 12/31/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - -      x
                                     :
UNITED STATES OF AMERICA             :   PROTECTIVE ORDER
                                     :
          - v. –                     :   20 Cr. 631 (AKH)
                                     :
KENNETH SPEARMAN, et al.,            :
                                     :
          Defendants.                :
                                     :
- - - - - - - - - - - - - - - -      x

Alvin K. Hellerstein, District Judge:

          On the motion of the United States of America, by

Audrey Strauss, Acting United States Attorney for the Southern

District of New York, through counsel, Ryan B. Finkel, Alexander

Li, Andrew Rohrbach,    Assistant United States Attorneys (“the

Government”), pursuant to Federal Rule of Criminal Procedure

16(d), on consent of the defendants in the above-captioned

matter (the “defendants”) by and through their counsel, and for

good cause shown,

          IT IS HEREBY ORDERED:

          1.   Except as noted in Paragraph 4 below, all

materials, including documents and the information contained

therein, electronic data, and other audio or visual materials

that are provided by the Government to the defendants in this

action pursuant to Rule 16 of the Federal Rules of Criminal

Procedure, Title 18, United States Code, Section 3500, Brady v.
      Case 1:20-cr-00631-AKH Document 80 Filed 12/31/20 Page 2 of 7



Maryland, or United States v. Giglio, are considered

“Confidential Information.”

          2.      Confidential Information disclosed to the

defendants or to their counsel in this case during the course of

proceedings in this action:

                  a.     Shall be used by the defendants and their

counsel only for purposes of defending this criminal action;

                  b.     Shall not be disclosed in any form by the

defendants or their counsel except as set forth in paragraph

2(c) below; and

                  c.     May be disclosed by the defendants or their

counsel in this action only to the following persons

(hereinafter “Designated Persons”):

                         i.   investigative, secretarial, clerical,

paralegal, and student personnel employed full-time or part-time

by defense counsel;

                        ii.   independent expert witnesses,

investigators, expert advisors, consultants and vendors retained

in connection with this action;

                       iii.   individuals, including prospective

defense witnesses, and their counsel, to the extent deemed

necessary by defense counsel, for the purposes of the criminal

proceedings in this case; and




                                     2
         Case 1:20-cr-00631-AKH Document 80 Filed 12/31/20 Page 3 of 7



                       iv.    such other persons as hereafter may be

authorized by agreement, in writing, of the parties or by the

Court upon a defendant’s motion.

             3.   Certain of the Confidential Information, referred

to herein as “Highly Confidential Information,” is any

Confidential Material produced by the Government in this action

bearing a Bates-stamp with the designation “Highly Confidential”

or otherwise identified by the Government to counsel for the

defendants as “Highly Confidential Information.”            The

Government’s designation of material as Highly Confidential

Information will be controlling absent contrary order of the

Court.

                  a.    Restrictions on Highly Confidential

Information are the same as Confidential Information, except

that Highly Confidential Information may be disclosed by counsel

to the defendants for review at the offices of defense counsel,

or in the presence of defense counsel or any member of the

defense team (e.g., attorneys, experts, consultants, paralegals,

investigators, support personnel, and secretarial staff involved

in the representation of the defendants in this case), for

purposes related to this case.        The defendants shall not

maintain, retain, or keep copies of any records containing

Highly Confidential Information outside of the offices or

presence of defense counsel.        The defendants shall not make or


                                      3
         Case 1:20-cr-00631-AKH Document 80 Filed 12/31/20 Page 4 of 7



retain any notes that include any Highly Confidential

Information outside the offices of defense counsel.            Highly

Confidential Information may be disclosed to Designated Persons

consistent with the terms of Confidential Information.

             4.   Certain of the Confidential Information, referred

to herein as “Attorneys Eyes Only Information,” is any

Confidential Material produced by the Government in this action

bearing a Bates-stamp with the designation “Attorneys Eyes Only”

or otherwise identified by the Government to counsel for the

defendants as “Attorneys Eyes Only Information.”            The

Government’s designation of material as Attorneys Eyes Only

Information will be controlling absent contrary order of the

Court.

                  a.    Restrictions on Attorneys Eyes Only

Information are the same as Highly Confidential Information,

except that Attorneys Eyes Only Information shall not be

disclosed to or possessed by the defendants, and may be

disclosed only to defense counsel or any member of the defense

team (e.g., attorneys, experts, consultants, paralegals,

investigators, support personnel, and secretarial staff involved

in the representation of the defendants in this case).

Attorneys Eyes Only Information may be disclosed to Designated

Persons consistent with the terms of Highly Confidential

Information.


                                      4
      Case 1:20-cr-00631-AKH Document 80 Filed 12/31/20 Page 5 of 7



          5.     Notwithstanding the foregoing, Confidential

Information shall not include documents, materials or

information that is (i) already in the possession of the

defendants at the time of the Government’s production, or (ii)

otherwise publicly available (collectively, the “Other

Information”).   Nothing in this Order shall restrict the

defendants’ use of such Other Information.

          6.     Confidential Information, Highly Confidential

Information and Attorneys Eyes Only Information disclosed to the

defendants or to their counsel during the course of proceedings

in this action, including any and all copies made of said

material, shall either be returned to the Government or shredded

and destroyed, upon the conclusion of the above-captioned case.

The above-captioned case will be concluded upon expiration of

either the conclusion of any litigation related the above-

captioned case, including direct appeal and collateral attack.

          7.     The defendants or their counsel shall provide a

copy of this Order to Designated Persons to whom they disclose

Confidential Information, Highly Confidential Information,

and/or Attorney’s Eyes Only Information pursuant to paragraphs

2(c)(ii)-(iv).   Designated Persons shall be subject to the terms

of this Order and, if they are given possession of any

Confidential Information, Highly Confidential Information,

and/or Attorney’s Eyes Only Information, shall sign an


                                   5
         Case 1:20-cr-00631-AKH Document 80 Filed 12/31/20 Page 6 of 7



acknowledgment, to be retained by the counsel, indicating that

they have received and reviewed the terms of this Order and

understand that they are bound by it before being provided with

any materials produced pursuant to terms of this Order.             In

addition, if Confidential Information, Highly Confidential

Information, and/or Attorney’s Eyes Only Information is provided

to any Designated Persons, those Designated Persons shall return

or destroy such materials as set forth in paragraph 6.

             8.   The defendants and their counsel will not attach

any Confidential Information, Highly Confidential Information,

and/or Attorney’s Eyes Only Information produced pursuant to

this Order to any public filings with the Court or publicly

disclose any such materials, or their contents in any other

manner, without prior notice to the Government.           If the defense

and the Government cannot agree on the manner in which the

documents or their contents may be publicly disclosed, the

parties shall seek resolution of such disagreements by the

Court.

             9.   If any dispute should arise between the parties

to this action as to whether any documents, materials, or other

information is Confidential Information, Highly Confidential

Information, and/or Attorney’s Eyes Only Information subject to

the provisions of this Order, such documents, materials, and

information shall be considered Confidential Information, Highly


                                      6
         Case 1:20-cr-00631-AKH Document 80 Filed 12/31/20 Page 7 of 7



Confidential Information, and/or Attorney’s Eyes Only

Information pending further Order of this Court.

             10.   The provisions of this Order shall not be

construed as preventing the disclosure of any information in any

motion, hearing, or trial held in this action or to any district

or magistrate judge of this Court for purposes of this action.

             11.   Nothing in this agreement prohibits counsel for

any Defendant from using secure, private web services (e.g.

"Drop Box") to store Confidential Information, Highly

Confidential Information, and/or Attorney’s Eyes Only

Information, or to transfer such materials to other authorized

recipients.


Dated:       New York, New York
             December 31, 2020

                                     /s/ Hon. Alvin K. Hellerstein
                                    HON. ALVIN K. HELLERSTEIN
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                      7
